A truck driver thrown from his truck, as it goes up on the bridge from the ferry boat, because of the jolt, should show that his own load was properly secured so as to withstand the shocks to be met in passing off the boat. The fact that a barrel in the top tier behind him toppled over and fell along with plaintiff, points to an inference that the load had not been thus secured. In the absence of evidence of any break of the ropes, or other explanation of the barrel being suffered thus to topple over, the findings of defendant’s negligence and plaintiff’s freedom from contributory negligence, implied in the verdict, were against the weight of the evidence. The judgment and order are, therefore, reversed and a new trial granted', with costs to appellant to abide the event. Jenks, P. J., Putnam, Blackmar, Kelly and Jaycox, JJ., concurred.